IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                April 30, 2009
                                No. 08-41207
                             Conference Calendar            Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee

v.

MARCELINO LERMA-VELEZ, also known as Enrique Quintanilla-Gracia,

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 1:08-CR-807-1


Before JONES, Chief Judge, and JOLLY and ELROD, Circuit Judges.
PER CURIAM:*
      Appealing the judgment in a criminal case, Marcelino Lerma-Velez
presents arguments that he concedes are foreclosed by United States v. Cepeda-
Rios, 530 F.3d 333, 335-36 (5th Cir. 2008), which held that even after Lopez v.
Gonzales, 549 U.S. 47 (2006), a second state conviction for simple possession of
a controlled substance qualifies as an aggravated felony that supports the
imposition of an eight-level enhancement under United States Sentencing



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                No. 08-41207

Guideline § 2L1.2(b)(1)(C). The appellant’s motion for summary disposition is
GRANTED, and the judgment of the district court is AFFIRMED.




                                     2